BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-15-00029-CV

                            Eric Brandon Rosenberg

                                       v.

                            Susan Evelyn Engelking

    (No. D-1-FM-11-000804 IN 201ST DISTRICT COURT OF TRAVIS COUNTY)


   TYPE OF FEE        CHARGES        PAID/DUE          STATUS           PAID BY
     MT FEE             $10.00       04/10/2015         E-PAID            ANT
     MT FEE             $10.00       04/10/2015         E-PAID            ANT
   RPT RECORD          $2,100.00     03/27/2015          PAID             ANT
   CHAPTER 51           $50.00       12/02/2014       TRANSFER            ANT
STATEWIDE EFILING       $20.00       12/02/2014       TRANSFER            ANT
      FILING            $100.00      12/02/2014       TRANSFER            ANT
    INDIGENT            $25.00       12/02/2014       TRANSFER            ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $2,315.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
IN TESTIMONY WHEREOF, witness
my hand and the Seal of the COURT
OF APPEALS for the Fourteenth District
of Texas, November 9, 2015.